Citation Nr: 0406220	
Decision Date: 03/09/04    Archive Date: 03/19/04	

DOCKET NO.  03-13 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs educational assistance under Chapter 30, Title 38, 
United States Code.


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied the benefits sought on 
appeal.  The veteran, who had active service from June 1981 
to June 1984, from August 1984 to October 1988 and from 
August 1989 to June 2002, appealed that decision to the BVA 
and the case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran first entered active duty in June 1981 and 
did not participate in the post Vietnam Era Veterans 
Educational Assistance Program.


CONCLUSION OF LAW

The requirements for basic eligibility for VA educational 
assistance under Chapter 30, Title 38, United States Code, 
have not been met.  38 U.S.C.A. §§ 3011, 3018C (West 2002); 
38 C.F.R. §§ 21.7042, 21.7045 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002).

However, the Board observes that the record on appeal does 
not reflect that the veteran was notified of the provisions 
of the VCAA, including the evidence necessary to substantiate 
his claim and the division of responsibilities between the VA 
and the veteran for obtaining that evidence.  In any event, 
the Board notes that the Statement of the Case and the 
Supplemental Statement of the Case provided to the veteran 
notified him of the evidence considered, the pertinent laws 
and regulations and the reasons his claim was denied.  In 
this case, the relevant and probative evidence consists of 
evidence regarding the dates of the veteran's service and 
information concerning his participation in educational 
assistance programs during service.  That evidence is 
associated with the claims file, and the veteran has not 
indicated that there is any additional evidence that needs to 
be obtained.  Therefore, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained and that no useful purpose 
would be served by returning the case to the RO and delaying 
a decision on the veteran's appeal.

Furthermore, as will be explained below, the Board finds that 
the law, and not the evidence is dispositive in this case.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that when the law, and the not underlying 
facts or development of the facts are dispositive in a 
matter, the VCAA can have no effect on the appeal.  
Manning v. Principi, 16 Vet. App. 534, 542 (2002); Smith v. 
Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal 
limited to interpretation of law); Delacruz v. Principi, 
15 Vet. App. 143 (2002) (VCAA not applicable where law, not 
factual evidence, is dispositive.)  Therefore, the Board 
finds that no further action is necessary under the VCAA in 
this case and that the case is ready for appellate review.

The basic facts in this case are not in dispute.  The veteran 
first entered active duty in June 1981.  He did not elect to 
participate in post Vietnam Era Veterans Education Assistance 
Program (VEAP), the education assistance program in effect at 
that time.  See 38 U.S.C.A. § 3221 ("Each person entering 
military service on or after January 1, 1977, and before 
July 1, 1985, shall have the right to enroll in the education 
benefits program provided by this chapter . . . at any time 
during such person's service on active duty before July 1, 
1985."  The service department recently indicated in an 
electronic mail message to the RO that they had no record of 
the veteran's election to participate in that program and the 
veteran acknowledged in his Substantive Appeal that he did 
not enroll in the VEAP when he first enlisted in the Marine 
Corps.

In this regard, the Board notes that in 1996, the Veterans' 
Benefits Improvements Act of 1996, Pub. L. No. 104- 275, 110 
Stat. 3322 (Oct. 9, 1996) (hereinafter Public Law 104-275) 
was enacted which extended eligibility for the Chapter 30 
(Montgomery GI Bill) program to additional Chapter 32 
participants.  See Public Law 104-275, § 106 (presently 
codified at 38 U.S.C.A. § 3018C).  Under the provisions of 
Section 106 of Public Law 104-275, a Chapter 32 participant 
with money in the Chapter 32 fund could be eligible for 
Chapter 30 benefits if, in pertinent part, the individual was 
a participant in Chapter 32 (VEAP) on October 9, 1996; served 
on active duty on October 9, 1996; completed the requirements 
of a secondary school diploma; if discharged or released 
prior to October 9, 1997, was honorably discharged or 
released; and, prior to October 9, 1997 made an irrevocable 
election to receive benefits under this section in lieu of 
benefits under Chapter 32.  See 38 U.S.C.A. § 3018C (a) (West 
2002); Public Law 104- 275, § 106 (a).

Further, recent statutory changes set forth in the Veterans 
Benefits and Health Improvement Act of 2000 provide for an 
additional year (beginning on November 1, 2000, and ending on 
October 31, 2001) for an individual to make an irrevocable 
election to enroll in the MGIB; however, the individual must 
have participated in VEAP on or before October 9, 1996, and 
served continuously on active duty through at least April 1, 
2000, with certain exceptions.  See Veterans Benefits and 
Health Care Improvement Act of 2000 (Act), Pub. L. No. 106-
419, § 104, 114 Stat. 1822 (2000) (codified as amended at 38 
U.S.C. § 3018C).

When the veteran re-enlisted into the service in 1989, the 
Army apparently automatically allowed the veteran to sign up 
for the Montgomery GI Bill and began deducting $100 a month 
for a total of $1,200.  However, the veteran was apparently 
allowed to enroll in the Montgomery GI Bill Program in error 
as that program is limited to individuals who first entered 
active after June 1985 and to certain other individuals with 
remaining eligibility for educational assistance under prior 
educational assistance programs.  As noted, for individuals 
such as the veteran in this case, the law requires that in 
order to be eligible for Chapter 30 educational assistance 
the individual must have elected to participate in the prior 
educational assistance program, in this case, VEAP.  See 
38 U.S.C.A. § 3018C; 21.7045(d).  Since the veteran did not 
elect to participate in the VEAP, a fact he does not dispute, 
he is not eligible for educational assistance under the 
Montgomery GI Bill.

That the Army erroneously enrolled the veteran in the 
Chapter 30, Montgomery GI Bill Education Program and 
collected $1,200 towards his Chapter 30 account is not in 
dispute.  Under such circumstances, the veteran may be 
entitled to a refund of those funds, but such requests must 
be directed to the service department.  An electronic mail 
message to the RO from the service department invited the 
veteran to do so.


ORDER

Basic eligibility for VA educational assistance under 
Chapter 30, Title 38, United States Code, is denied.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



